DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
It is noted that a proper terminal disclaimer has been filed and approved. Therefore, the double patenting rejection no longer applies.

Allowable Subject Matter
Claims 13-28 (renumbered as 1-16 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “an information processing apparatus and an information processing method related to Internet Protocol (IP)-FAX communication.” Independent claims 13 and 21 (renumbered as 1 and 9 respectively) identify the uniquely distinct features inter alia “control the display device to display a connection state between the primary server and the terminal, control the display device to display a blank connection state indicating an absence of the secondary server if the secondary server has not been set for the terminal, and set the secondary server for the terminal using the second registration information” as stated in original claim 13.
The prior art of record fails to anticipate or render the above underlined limitations obvious.
Dependent claims 14-20 and 22-28 (renumbered as 2-8 and 10-16) are also allowed due to its dependency on the allowed base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699